Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Campbell et al.(US 2018/0239522) teaches a control apparatus that is used in a communication network including a plurality of routers and a plurality of transmission apparatuses for connecting between the plurality of routers(See Paragraph 30,  fig. 1 i.e. a control apparatus which is SDN controller(160) that is used in a communication network(100) including a plurality of routers(122) and a plurality of transmission apparatuses(110b,110d,110e) for connecting between the plurality of routers(110a, 110c) ).
Campbell does not teach the control apparatus comprising: an optical wavelength change control unit, including one or more processors, configured to  identify, in response to a request to change a wavelength band of a first optical wavelength path used by a first transmission apparatus and a second transmission apparatus among the plurality of transmission apparatuses to a wavelength band of a second optical wavelength path, a first route between routers which is affected by the request and a  particular service which uses the first route, and configured to  determine a second route between the routers which detours the  particular service; a router control unit, including one or more processors, configured to transmit a request to detour the  particular service to the second route, to a start-point router and an end- point router on the first route among the plurality of routers; and a transmission apparatus control unit, including one or more processors, configured to transmit a request to change the wavelength band of the first optical wavelength path to the wavelength band of the second optical wavelength path, to the first transmission apparatus and the second transmission apparatus.  
Takita et al.(US 2017/0230113) teaches a control apparatus(See Paragraph 24,  fig. 1 i.e. a control apparatus which is a network design apparatus(5)) comprising:
the control apparatus comprising: an optical wavelength change control unit, including one or more processors, configured to  identify, in response to a request to change a wavelength of a first optical wavelength path, a first route(See Paragraph 31-33,  fig. 1 i.e. control apparatus(5) has an optical wavelength change control unit(32), including one or more processors(32a,32b), configured to  identify(detect), in response to a request to change a wavelength of a first optical wavelength path ( which is a command to change the wavelength of selected optical line), a first route(moves the optical line to the wavelength in move to slot number)); a router control unit, including one or more processors, configured to transmit a request to detour(See Paragraph 31,32,  fig. 1 i.e. a router control unit which is a defragmentation control unit(31), including one or more processors(31a,31b,31c), configured to transmit a request to detour(a command to change the wavelength of the optical line)).  
Choudhury et al.(US 2019/0190819) further  a router control unit, including one or more processors, configured to transmit a request to detour the  particular service to the second route, to a start-point router and an end- point router on the first route among the plurality of routers an SDN controller(202) has a routing module(210) to transmit a command to the routers(204) to perform rerouting accordingly(See Paragraph 22, fig. 2 i.e. an SDN network(202) has  a control module(208), including one or more processors(210), configured to transmit a request(command) to the routers(204) to detour or reroute accordingly).
	However, the prior art of record fails to teach a control apparatus that is used in a communication network including a plurality of routers and a plurality of transmission apparatuses for connecting between the plurality of routers comprising:
the control apparatus comprising: an optical wavelength change control unit, …configured to  identify, in response to a request to change a wavelength band of a first optical wavelength path used by a first transmission apparatus and a second transmission apparatus among the plurality of transmission apparatuses to a wavelength band of a second optical wavelength path, a first route between routers which is affected by the request and a  particular service which uses the first route, and configured to  determine a second route between the routers which detours the  particular service; …and a transmission apparatus control unit, including one or more processors, configured to transmit a request to change the wavelength band of the first optical wavelength path to the wavelength band of the second optical wavelength path, to the first transmission apparatus and the second transmission apparatus.  
Claim 6 is allowed because the prior art of record, specifically Campbell et al.(US 2018/0239522) teaches a control method executed by a control apparatus that is used in a communication network including a plurality of routers and a plurality of transmission apparatuses for connecting between the plurality of routers (See Paragraph 30,  fig. 1 i.e. a control apparatus which is SDN controller(160) that is used in a communication network(100) including a plurality of routers(122) and a plurality of transmission apparatuses(110b,110d,110e) for connecting between the plurality of routers(110a, 110c) )
Campbell does not teach the control method comprising: identifying, in response to a request to change a wavelength band of a first optical wavelength path used by a first transmission apparatus and a second transmission apparatus among the plurality of transmission apparatuses to a wavelength band of a second optical wavelength path, a first route between routers which is affected by the request and a  Page: 4 of 7particular service which uses the first route, and  determining a second route between the routers which detours the  particular service; transmitting a request to detour the  particular service to the second route, to a start-point router and an end-point router on the first route among the plurality of routers; and transmitting a request to change the wavelength band of the first optical wavelength path to the wavelength band of the second optical wavelength path, to the first transmission apparatus and the second transmission apparatus.  
Takita et al.(US 2017/0230113) teaches a control apparatus(See Paragraph 24,  fig. 1 i.e. a control apparatus which is a network design apparatus(5))  the control method comprising: identifying, in response to a request to change a wavelength of a first optical wavelength path, a first route (See Paragraph 31-33,  fig. 1 i.e. an optical wavelength change control unit(32) identifying (detecting ), in response to a request to change a wavelength of a first optical wavelength path ( which is a command to change the wavelength of selected optical line), a first route(moves the optical line to the wavelength in move to slot number)), and  determining a second route(See Paragraph 31,32,  fig. 1 i.e. a defragmentation control unit(31) for determining a second route(new line)); transmitting a request to detour(See Paragraph 31,32,  fig. 1 i.e. a router control unit which is a defragmentation control unit(31), including one or more processors(31a,31b,31c), configured to transmit a request to detour(a command to change the wavelength of the optical line)).  
Choudhury et al.(US 2019/0190819) further a router control unit, transmitting a request to detour the  particular service to the second route, to a start-point router and an end- point router on the first route among the plurality of routers an SDN controller(202) has a routing module(210) for ting a command to the routers(204) to perform rerouting accordingly(See Paragraph 22, fig. 2 i.e. an SDN network(202) has  a control module(208), including one or more processors(210), configured to transmit a request(command) to the routers(204) to detour or reroute accordingly).

However, the prior art of record fails to teach a control method executed by a control apparatus that is used in a communication network including a plurality of routers and a plurality of transmission apparatuses for connecting between the plurality of routers the control method comprising: identifying, in response to a request to change a wavelength band of a first optical wavelength path used by a first transmission apparatus and a second transmission apparatus among the plurality of transmission apparatuses to a wavelength band of a second optical wavelength path, a first route between routers which is affected by the request and a  Page: 4 of 7particular service which uses the first route, and  determining a second route between the routers which detours the  particular service…; and transmitting a request to change the wavelength band of the first optical wavelength path to the wavelength band of the second optical wavelength path, to the first transmission apparatus and the second transmission apparatus.  
Claims 2-5,7-10 are allowed due to their dependency to allowed claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637